Citation Nr: 0915373	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-06 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, characterized as lumbar strain with spondylosis 
deformans involving the lumbar spine associated with 
degenerative disc disease of T-12/L-1, L-3/L-4, L-4/L-5, and 
L-5/S-1, currently evaluated as 40 percent disabling.

2.  Entitlement to special monthly compensation on the basis 
of need for regular aid and attendance or being housebound.



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran had active service from March 1946 to March 1949.  
He was born in May 1927.

This appeal was brought to the Board of Veterans' Appeals 
(Board) from rating actions by the above Department of 
Veterans Affairs (VA) Regional Office (RO) in February 2004 
and March 2005.

Service connection is also in effect for right knee 
arthroplasty (previously described as "traumatic 
degenerative arthritis of the right knee"), rated as 30 
percent disabling; bilateral pes planus with bilateral 
calcaneal spurring, rated as 10 percent disabling; and 
athlete's foot, bilateral, rated at 10 percent.  A total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) has been granted, for a 
brief time before a total schedular rating for the right knee 
arthroplasty in 1999, and again effective May 1, 2000.

The Veteran was scheduled for a videoconference hearing in 
April 2007, but failed to appear for that hearing.  The Board 
remanded the case to address the low back claim in May 2007.  
The special monthly compensation claim was deferred pending 
development of the low back claim.  The Board remanded both 
claims in February 2008, to afford the Veteran the 
opportunity to clarify whether he still desired a Board 
hearing, and for VA examination or a medical opinion to 
address his claims (as addressed further in the body of this 
Remand, infra).  The case now returns to the Board for 
further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.



REMAND

The Board in its February 2008 remand had requested that the 
RO (or Appeals Management Center (AMC)) clarify whether the 
Veteran still desired a hearing, and to afford him one if he 
so desired.  The AMC in March 2008 sent the Veteran a VCAA 
notice letter in which it asked the Veteran to clarify 
whether he still desired a hearing.  The Veteran failed to 
reply to that letter.  It thus appears that the Veteran has 
determined that he does not desire a hearing. 

Also in the February 2008 remand, the Board requested that 
the RO (AMC) afford the Veteran the opportunity of a VA 
examination, if the RO deemed that an examination was 
warranted.  However, if no examination was conducted, the RO 
was asked to obtain a medical opinion addressing the issues 
on appeal.  An examination was scheduled in December 2008 and 
the Veteran was duly notified, but he failed to appear for 
that examination.  However, the RO then failed to obtain the 
requested medical opinion, contrary to the Board's February 
2008 remand instructions.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Thus, remand is required for that 
medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be referred to 
suitable VA physician or physicians who 
have treated the Veteran at either the 
Highland Rehab or Texas Veterans Home 
facilities, to address the following 
medical questions after reviewing the 
claims file, including particularly the 
Veteran's medical record:

a.  Does the Veteran have 
unfavorable ankylosis of the 
entire thoracolumbar spine or the 
spine as a whole?  The 
examination should also indicate 
whether there are incapacitating 
episodes having a total duration 
of at least six weeks during the 
past 12 months. (An 
incapacitating episode is a 
period of acute signs and 
symptoms due to intervertebral 
disc syndrome that requires bed 
rest prescribed by a physician 
and treatment by a physician.)

b.  Does the Veteran have any 
neurological involvement with his 
low back disorder, and if so 
which nerves are affected?  The 
examination should indicate 
whether any neurological deficits 
attributable to the low back, if 
present, are slight, moderate, 
moderately severe, or severe in 
degree.

c.  The physician(s) should also 
address the scope of the 
Veteran's functional capacities.  
Whether he is housebound, and 
whether he requires aid and 
attendance to fulfill his needs 
of daily living, should both be 
addressed. 

d.  The physician(s) should 
provide a rationale for all 
opinions expressed.  If the 
physician(s) cannot answer these 
questions, reasons for this 
incapacity should be explained.  

2.  Thereafter, the RO should readjudicate 
the remanded claims de novo.  If any one 
of the benefits sought is not granted to 
the Veteran's satisfaction, the Veteran 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

